Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors Leuthold Funds, Inc. In planning and performing our audits of the financial statements of Leuthold Funds, Inc., comprising Leuthold Core Investment Fund (consolidated), Leuthold Asset Allocation Fund (consolidated), Leuthold Global Fund (consolidated), Leuthold Select Industries Fund, Leuthold Undervalued & Unloved Fund, Leuthold Select Equities Fund, Leuthold Global Clean Technology Fund, Leuthold Hedged Equities Fund, and Grizzly Short Fund (the Funds), as of and for the period ended September 30, 2009, in accordance with the standards of the Public
